PER CURIAM.
The defendant appeals her conviction for attempted robbery claiming the evidence was insufficient to demonstrate the taking of anything of value from the victim.
In the present case, the defendant hailed a taxi cab and directed it to a specific address. Upon arriving, she told the cab to go on. Ultimately, she directed the cab over the curb. At that time, she asked the victim-cab driver whether he had change for a “ten.” As the victim retrieved the cash from his pocket, the defendant leaned over and turned the ignition to the vehicle off. Almost simultaneously, the defendant’s head was hit by an assailant who approached him from the curb. The cab driver quickly recovered and drove the cab with the defendant still in it back to his dispatcher where the defendant was arrested.
The crime of attempted robbery requires only the formation of an intent to take money or property of another and an overt act capable of accomplishing the goal. § 812.13, Fla.Stat. (1993); § 777.04, Fla.Stat. (1993); Mercer v. State, 347 So.2d 733 (Fla. 4th DCA 1977).
Under the circumstances, the testimony was more than adequate to support a verdict of attempted robbery.
Affirmed.